    8:21-cv-01955-JD       Date Filed 06/30/21     Entry Number 1      Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH CAROLINA
                            ANDERSON DIVISION


Father Doe and Mother Doe,              ) Case No.:
Individually, and as next of friend     )
for John Doe, (a minor child),
                                        )
                            Plaintiffs, )
                                        )
                  v.                    )
                                                         COMPLAINT
                                        )
Whetstone Academy,                      )
                                                      (Jury Trial Requested)
                                        )
                                        )
                          Defendants. )

                                      COMPLAINT

       The Plaintiffs by and through her undersigned counsel, complaining of the

Defendant would respectfully show unto this Honorable Court:

                             PARTIES & BACKGROUND

Plaintiffs Father Doe, Mother Doe, and John Doe.

       1.      That Plaintiffs, Father Doe, Mother Doe, and John Doe, (hereinafter

“Plaintiffs"), are citizens and residents of the State of Alabama at all times relevant

herein. That John Doe, is the minor child of Father Doe and Mother Doe. That Plaintiffs

Father Doe and Mother Doe bring this action individually, and as next of friend for John

Doe, their minor child.

Defendant Whetstone Academy

       2.      That upon information and belief, Defendant Whetstone Academy,

(hereinafter “Defendant”), is a corporation organized and existing under the laws of one

of the States of the United States and transacts business, contracts to supply goods,




                                                                                      1
    8:21-cv-01955-JD          Date Filed 06/30/21    Entry Number 1        Page 2 of 8




regularly does and solicits business, and derives substantial revenue in the County of

Oconee, State of South Carolina.

        3.      That Defendant advertises on their website that they are CARF and

AdvancED accredited therapeutic boarding school that serves students in grades five

through nine. That Defendant further advertises on their website that their vision is to

provide a safe and dynamic setting where they can develop the needed tools to have

effective skills and strategies for life by focusing on behavioral, academic, social, and

emotional skills.

        4.      That at all relevant times, John Doe, was a student at Defendant

Whetstone Academy, and Defendant owed a common law duty to protect the minor child

from harm, including sexual assault, while he was under their care.

                              JURISDICTION AND VENUE

        5.      This court has original jurisdiction pursuant to 28 U.S.C. § 1332 because

complete diversity of citizenship exists between the Plaintiffs and Defendant and the

amount in controversy exceeds the jurisdictional amount required by 28 U.S.C. §1332.

        6.      Venue in this action properly lies in this district pursuant to 28 U.S.C.

§1391 because Defendant is considered to reside in this judicial district and the separate

and distinct acts and occurrences giving rise to the claims occurred in this judicial

district.

             FACTUAL ALLEGATIONS APPLICABLE TO ALL CLAIMS

        7.      That Plaintiffs incorporate herein by reference all the allegations contained

in the above paragraphs and throughout this entire Complaint as though the same were fully

set forth herein at length.




                                                                                           2
    8:21-cv-01955-JD         Date Filed 06/30/21    Entry Number 1       Page 3 of 8




        8.      That John Doe, at the time of the allegations referenced herein, was a

student at Whetstone Academy.

        9.      That John Doe, identifies with an Autism Spectrum Disorder.

        10.     That from on or about October of 2018, through January of 2020,

Defendant’s agents, employees, and/or servants frequently sexually assaulted John Doe,

while they were on duty and on the premises of Whetstone Academy.

        11.     That upon information and belief, and at all times relevant herein,

Defendant had the ability to control or should have known they had the ability to control

their agents, employees, and/or servants, making them liable for their acts and conduct.

        12.     That upon information and belief, and at all times herein, Defendant knew

or should have known of the necessity and opportunity to exercise control of their agents,

employees, and/or servants, making them liable for their acts and conduct.

        13.     That upon information and belief, Defendant possessed actual knowledge

of their agents, employees, and/or servants propensity to sexually assault students under

their care, including John Doe, yet failed to take any action against their agents,

employees, and/or servants, allowing them to rape and sexually assault students under

their care, including Plaintiff.

        14.     That Defendant was under a duty to prevent their agents, employees,

and/or servants from harming students under their care, including Plaintiff, and/or

conducting themselves in a manner that created an unreasonable risk of harm to students

under their care, including Plaintiff.

        15.     Notwithstanding the allegations of rape, sexual assault, and improper

sexual conduct of Defendant’s agents, employees, and/or servants, Defendant continued




                                                                                           3
    8:21-cv-01955-JD            Date Filed 06/30/21        Entry Number 1           Page 4 of 8




to employ and retained said agents, employees, and/or servants who they knew posed a

risk of harm to students under their care and took no measures to ensure that they were

not allowed to interact students, including John Doe.

        16.        That as a proximate and actual result of Defendant’s negligent,

outrageous, carelessness, recklessness, wantonness, and gross negligent conduct,

Plaintiffs, suffered and will in the future suffer severe and pain, permanent emotional

distress, humiliation, mental anguish, indignity, loss of pleasures and enjoyment of life

which will in the future require psychological and psychiatric medical care and treatment,

and has caused and will in the future cause Plaintiffs to incur medical costs.

        17.        That as a direct and proximate cause of the aforementioned incident,

Plaintiffs suffered emotional injuries from which he has suffered and will continue to

suffer great physical pain, mental anguish and has caused them to lose the enjoyment of

their lives.

                          FOR A FIRST CAUSE OF ACTION
               NEGLIGENCE/GROSS NEGLIGENCE AND/OR RECKLESSNESS

        18.        That Plaintiffs incorporates herein by reference all the allegations contained

in the above paragraphs and throughout this entire Complaint as though the same were fully

set forth herein at length.

        19.        That Defendant owed/owe a clear duty to John Doe, and other students

while on school property.

        20.        That Defendant acting through their agents and servants were negligent,

careless, reckless, and grossly negligent at the time and place aforementioned in the

following particulars:

               a) In failing to properly train, supervise, and monitor its staff;



                                                                                                  4
    8:21-cv-01955-JD           Date Filed 06/30/21        Entry Number 1       Page 5 of 8




              b) In failing to provide a safe school for children, including John Doe;

              c) In hiring and retaining employees/administrators that was not fit to care for
                 children, including John Doe;

              d) In failing to take reasonable precautions and safety measures for its students;

              e) In failing to properly hire, train, and/or supervise its employees;

              f) In failing to have adequate policies and procedures in place to protect the
                 students at Whetstone Academy, including John Doe;

              g) In failing to act as a reasonably prudent entity would act under the same or
                 similar circumstances;

              h) In failing to protect the minor Plaintiff;

              i) In failing to enforce their own internal rules, policies, procedures, and
                 standards with respect to employee conduct; and

              j) In failing to properly notify Plaintiffs of the incidents of rape and sexual
                 assault;

              k) In negligently permitting employees to sexually assault and rape students,
                 including John Doe; and

              l) In any other such manner that Plaintiffs may become aware of through
                 discovery and/or at trial.

        21.       All of which were the direct and proximate cause of the damages suffered by

the Plaintiffs herein, said acts being in violation of the statutes and laws of the State of South

Carolina.

        22.       That as a direct and proximate result of Defendant’s negligence, gross

negligence, carelessness and/or recklessness, Plaintiffs were harmed and sustained serve

and permanent emotional distress, humiliation, mental anguish, indignity, loss of

pleasures and enjoyment of life which required and will in the future require

psychological and psychiatric medical care and treatment.




                                                                                                5
    8:21-cv-01955-JD          Date Filed 06/30/21      Entry Number 1        Page 6 of 8




        23.      That as a direct and proximate result of Defendant’s negligence and/or

recklessness, Plaintiffs have and will likely, in the future, be caused to incur medical

expenses.

        24.      That Plaintiffs are informed and believe that they are entitled to actual

damages in an amount that would adequately compensate them for their injuries and

damages.

                     FOR A SECOND CAUSE OF ACTION
  Negligent Supervision/ Negligent Hiring/Negligent Training/Negligent Retention

        25.      That Plaintiffs incorporates herein by reference all the allegations contained

in the above paragraphs and throughout this entire Complaint as though the same were fully

set forth herein at length.

        26.      That Plaintiffs are informed and believe that Defendant through the

negligent, reckless, wanton, outrageous, and grossly negligent conduct of its agents,

employees, and/or servants are further negligent, willful, careless, reckless, and grossly

negligent in one or more of the following particulars.

              a) In failing to exercise the degree of care that a reasonably prudent school
                 would have exercised under the same or similar circumstances;

              b) In failing to conduct a proper and adequate background search or review of
                 its employees before and after hiring;

              c) In failing to monitor the conduct of its employees and to take appropriate
                 steps to discipline and/or terminate them subsequent to the commissions of
                 negligent, outrageous, willful, wanton, reckless, grossly negligent and/or
                 unlawful acts;

              d) In failing to properly supervise its employees;

              e) In failing to have in place adequate policies and procedures to monitor its
                 employees, and if such policies and procedures were in place, in failing to
                 enforce them;




                                                                                             6
    8:21-cv-01955-JD             Date Filed 06/30/21       Entry Number 1        Page 7 of 8




              f) In failing to have in place adequate policies and procedures to mandate
                 compliance by its employees with state guidelines, statutes, laws, and
                 regulations, and if such policies and procedures were in place, in failing to
                 enforce them;

              g) In any other such manner that Plaintiffs may become aware of through
                 discovery and/or at trial.

        27.          That all of which were the direct and proximate cause of the damages

suffered by the Plaintiffs herein, said acts being in violation of the laws of the State of South

Carolina.

        28.          That Plaintiffs have suffered and will continue to suffer physical pain,

humiliation, mental anguish, emotional distress, medical expenses, wage loss, and loss of

enjoyment of life.

        29.          That Plaintiffs are informed and believe that they are entitled to actual

damages in an amount which would adequately compensate them for their injuries and

damages.

                               FOR A THIRD CAUSE OF ACTION
                                   Loss of Personal Services

        30.          That Plaintiffs incorporates herein by reference all the allegations contained

in the above paragraphs and throughout this entire Complaint as though the same were fully

set forth herein at length.

        31.          That Plaintiffs Father Doe and Mother Doe are the natural parents and

guardians of John Doe.

        32.          That as a direct and proximate result of the aforementioned acts on behalf

of Defendant, Father Doe and Mother Doe have been injured and damaged in Actual and

Consequential Damages as follows:

                i.      pre-trial medical expenses; and


                                                                                                 7
    8:21-cv-01955-JD           Date Filed 06/30/21     Entry Number 1       Page 8 of 8




             ii.      post-trial and future medical expenses until John Doe’s age of

                      majority.

       33.         That as a direct and proximate result of Defendant’s negligence and/or

recklessness, Plaintiffs Father Doe and Mother Doe lost the services of their minor child

which damaged, Father Doe and Mother Doe. That Father Doe and Mother Doe’s child

is now exposed to an increased risk of future harms for which Father Doe and Mother

Doe must remain vigilant as to protect their minor son.

       34.         That Plaintiffs are informed and believes that they are entitled to actual

damages in an amount which would adequately compensate them for their injuries and

damages, as well as reasonable punitive damages as may be determined by the trier in fact.

       WHEREFORE, Plaintiffs prays for judgment against Defendant for ACTUAL,

CONSEQUENTIAL AND PUNITIVE DAMAGES, costs, and reasonable attorney fees.

Plaintiff demands a trial by jury as provided for in the Seventh Amendment to the

Constitution of the United States of America.

                                                Respectfully submitted,


                                                s/Tyler D. Bailey
                                                Federal ID #12294
                                                BAILEY LAW FIRM, L.L.C.
                                                Attorney for Plaintiff
                                                1921 Henderson Street (29201)
                                                P.O. Box 532
                                                Columbia, South Carolina 29202
                                                Telephone: (803) 667-9716
                                                Fax: 1-803-526-7642
                                                Email: tyler@baileylawfirmsc.com

Anderson, South Carolina




                                                                                             8
